Case 1:19-cv-01095-VMS Document 85 Filed 04/13/21 Page 1 of 2 PageID #: 1578


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------x
 133 PATCHEN AVENUE LENDER LLC,                                                  Case No. 19-cv-01095
                                                                                 (LDH-VMS)
                                        Plaintiff,

                    -against-                                                    NOTICE OF SALE

 133 PATCHEN REALTY LLC, THEODORE                                                Foreclosure of:
 FELDHEIM and THE NEW YORK CITY                                                  133 Patchen Avenue
 ENVIRONMENTAL CONTROL BOARD,                                                    Brooklyn, New York 11221
                                                                                 (Block 1648, Lot 4)
                                        Defendants.

 ----------------------------------------------------------------------------x

          Pursuant to a Judgment of Foreclosure and Sale signed and dated on March 15, 2021

 and entered on March 15, 2021, I, the undersigned Referee will sell at public auction at the on

 the steps of the United States District Court for the Eastern District of New York, 225

 Cadman Plaza East, Brooklyn, NY 11201, on Thursday the 20th day of May, 2021 at 10:00

 A.M. premises known 133 Patchen Avenue, Brooklyn, NY 11221 as and described in

 Schedule A annexed hereto.

          Approximate amount of lien $2,918,503.83, plus interest and costs. Premises will be

 sold subject to provisions of filed judgment and terms of sale.

                                                           Steven Cohn, Esq., as Referee



                                                           Kriss & Feuerstein LLP
                                                           Attorneys for Plaintiff
                                                           360 Lexington Avenue, Suite 1200
                                                           New York, New York 10017
                                                           (212) 661-2900
Case 1:19-cv-01095-VMS Document 85 Filed 04/13/21 Page 2 of 2 PageID #: 1579
